 

Exhibit 10.2

Alder BioPharmaceuticals, Inc.
2018 Inducement Award Plan

Restricted Stock Unit Award Grant Notice


Alder BioPharmaceuticals, Inc. (the “Company”) hereby grants to Participant a
Restricted Stock Unit Award (the “Award”) under the Alder BioPharmaceuticals,
Inc. 2018 Inducement Award Plan (the “Plan”) for the number of restricted stock
units (the “RSUs”) set forth below.  This Award is subject to all of the terms
and conditions set forth in this Restricted Stock Unit Award Grant Notice (the
“Grant Notice”) and in the Restricted Stock Unit Award Agreement (the
“Agreement”), the Restricted Stock Unit Award Tax Withholding Election (the “Tax
Election”) and the Plan, all of which are incorporated herein in their
entirety.  Capitalized terms not explicitly defined in this Grant Notice but
defined in the Plan, the Agreement or the Tax Election will have the same
definitions as in the Plan, the Agreement or the Tax Election.

 

Participant:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of RSUs Subject to Award:

 

 

Vesting Schedule:

Subject to Section 2 of the Agreement, this Award will vest as follows:
[____________].

Issuance Schedule:

Subject to any change upon a Capitalization Adjustment, one share of Common
Stock will be issued for each RSU that vests at the time set forth in Section 6
of the Agreement.  

 

Tax Withholding:

Participant must elect one of the methods set forth in the Tax Election to
satisfy the Withholding Obligation.  Such election is irrevocable.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement (including the
provisions of Section 10(b) thereof with respect to the Sell to Cover, if
applicable), the Tax Election and the Plan.  Participant acknowledges and agrees
that this Grant Notice, the Agreement and the Tax Election may not be modified,
amended or revised except as provided in the Plan.  Participant further
acknowledges that as of the Date of Grant, this Grant Notice, the Agreement, the
Tax Election and the Plan set forth the entire understanding between Participant
and the Company regarding this Award and supersede all prior oral and written
agreements, promises and/or representations regarding this Award, with the
exception, if applicable, of (i) any compensation recovery policy that is
adopted by the Company or is otherwise required by applicable law and (ii) any
written employment, offer letter or severance agreement, or any written
severance plan or policy specifying the terms that should govern this
Award.  Participant’s acceptance of this Award, and Participant’s
acknowledgement and agreement with the terms set forth in this paragraph, will
be evidenced by Participant’s signature below.

Alder BioPharmaceuticals, Inc.

By:

Signature

Title:

Date:

Participant

 

Signature

Date:

 

Attachments:

Restricted Stock Unit Award Agreement, Restricted Stock Unit Award Tax
Withholding Election, and 2018 Inducement Award Plan

 

 

 

--------------------------------------------------------------------------------

 

Alder BioPharmaceuticals, Inc.
2018 Inducement Award Plan

Restricted Stock Unit Award Agreement

Pursuant to your Restricted Stock Unit Award Grant Notice (the “Grant Notice”),
this Restricted Stock Unit Award Agreement (the “Agreement”) and the Restricted
Stock Unit Award Tax Withholding Election (the “Tax Election”), Alder
BioPharmaceuticals, Inc. (the “Company”) has granted you a Restricted Stock Unit
Award (the “Award”) under the Alder BioPharmaceuticals, Inc. 2018 Inducement
Award Plan (the “Plan”) for the number of restricted stock units (the
“Restricted Stock Units”) set forth in the Grant Notice.  This Award is granted
to you effective as of the date of grant set forth in the Grant Notice (the
“Date of Grant”).  Capitalized terms not explicitly defined in this Agreement
but defined in the Plan, the Grant Notice or the Tax Election will have the same
definitions as in the Plan, the Grant Notice or the Tax Election.

1.Grant of the Award.  This Award represents your right to be issued on a future
date (as set forth in Section 6) one share of Common Stock for each Restricted
Stock Unit subject to this Award that vests in accordance with the Grant Notice
and this Agreement.

2.Vesting.  

(a)This Award will vest, if at all, in accordance with the vesting schedule set
forth in the Grant Notice, provided that vesting will cease upon the termination
of your Continuous Service.  Upon such termination of your Continuous Service,
you will forfeit (at no cost to the Company) any Restricted Stock Units subject
to this Award that have not vested as of the date of such termination and you
will have no further right, title or interest in such Restricted Stock Units or
this Award.

(b)Notwithstanding the foregoing or anything to the contrary in this Agreement
(but subject to Section 19), the following provisions will apply to this Award
if a Change in Control occurs and your Continuous Service has not terminated as
of the effective date of such Change in Control.

(i)If (x) this Award is not assumed or continued or substituted with a similar
stock award (including, but not limited to, an award to acquire the same
consideration paid to the stockholders of the Company pursuant to the Change in
Control) by the surviving or acquiring corporation (or its parent company) in
connection with the Change in Control and (y) your Continuous Service has not
terminated as of the effective date of such Change in Control, then this Award
will become fully vested on the effective date of such Change in Control, to the
extent this Award is outstanding on such date.

(ii)If your employment with the Company or an Affiliate is terminated as a
result of (x) a termination by the Company or Affiliate without Cause (and other
than as a result of your death or Disability) or (y) your resignation for Good
Reason, in each case on or within 12 months following the effective date of the
Change in Control, then this Award will become fully vested on the date of such
termination, to the extent this Award is outstanding on such date.

1

--------------------------------------------------------------------------------

 

(c)For purposes of this Agreement, “Good Reason” will mean any of the following
conditions arising without your consent: (i) a material reduction of your
then-current base salary; (ii) a material reduction in your authority, duties or
responsibilities; or (iii) a material change in the geographic location of your
principal place of employment, provided that a relocation of less than 50 miles
from your then-principal place of employment will not be considered a material
change in geographic location.  Notwithstanding the foregoing or anything to the
contrary in this Agreement, in order to qualify as a resignation for Good
Reason, (x) you must provide written notice to the Company of the existence of
any of the foregoing conditions that forms the basis for such resignation within
30 days following its initial existence, (y) the Company must fail to remedy
such condition within 30 days following such notice, and (z) your termination of
employment with the Company or Affiliate must occur within 30 days following the
Company’s failure to remedy such condition (and in no event later than 90 days
following the initial existence of such condition).

3.Number of Restricted Stock Units and Shares of Common Stock.

(a)The number of Restricted Stock Units subject to this Award, as set forth in
the Grant Notice, will be adjusted for Capitalization Adjustments, if any, as
provided in the Plan.

(b)Any additional Restricted Stock Units and any shares of Common Stock, cash or
other property that become subject to this Award pursuant to this Section 3 will
be subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of issuance
as applicable to the other Restricted Stock Units subject to this Award to which
they relate.

(c)No fractional shares or rights for fractional shares of Common Stock will be
created pursuant to this Section 3.  Any fractional shares that may be created
by the adjustments referred to in this Section 3 will be rounded down to the
nearest whole share.

4.Securities Law Compliance.  You will not be issued any shares of Common Stock
in respect of this Award unless either (i) such shares are registered under the
Securities Act or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act.  This Award
also must comply with all other applicable laws and regulations governing this
Award, and you will not receive any shares of Common Stock in respect of this
Award if the Company determines that such receipt would not be in material
compliance with such laws and regulations.

5.Transferability.  Except as otherwise provided in this Section 5, this Award
is not transferable, except by will or by the laws of descent and distribution,
and prior to the time that shares of Common Stock in respect of this Award have
been issued to you, you may not transfer, pledge, sell or otherwise dispose of
any portion of the Restricted Stock Units or the shares of Common Stock in
respect of this Award.  For example, you may not use any shares of Common Stock
that may be issued in respect of this Award as security for a loan, nor may you
transfer, pledge, sell or otherwise dispose of such shares.  This restriction on
transfer will lapse upon issuance to you of the shares of Common Stock in
respect of this Award.  

2

--------------------------------------------------------------------------------

 

(a)Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer this Award to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the Award is held in the trust. You and the
trustee must enter into transfer and other agreements required by the Company.

(b)Domestic Relations Orders.  Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive any distribution of Common Stock or other
consideration under this Award pursuant to the terms of a domestic relations
order, official marital settlement agreement or other divorce or separation
instrument as permitted by applicable law that contains the information required
by the Company to effectuate the transfer.  You are encouraged to discuss the
proposed terms of any such transfer with the Company prior to finalizing such
domestic relations order, marital settlement agreement or other divorce or
separation instrument to help ensure the required information is contained
within the domestic relations order, marital settlement agreement or other
divorce or separation instrument.

6.Date of Issuance.  

(a)The issuance of any shares of Common Stock in respect of this Award is
subject to satisfaction of the tax withholding obligations set forth in Section
10.  The form of such issuance (e.g., a stock certificate or electronic entry
evidencing such shares) will be determined by the Company.

(b)In the event one or more Restricted Stock Units subject to this Award vests,
the Company will issue to you, on the applicable vesting date, one share of
Common Stock for each Restricted Stock Unit that vests on such date (and for
purposes of this Agreement, such issuance date is referred to as the “Original
Issuance Date”); provided, however, that if the Original Issuance Date falls on
a date that is not a business day, such shares will instead be issued to you on
the next following business day.

(c)Notwithstanding the foregoing, if:

(i)this Award is otherwise subject to the Withholding Obligation (as defined in
Section 10(a)) on the Original Issuance Date,

(ii) the Original Issuance Date does not occur (x) during an “open window
period” applicable to you, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities, or (x) on a
date when you are otherwise permitted to sell shares of Common Stock on an
established stock exchange or stock market (including, but not limited to, under
the 10b5-1 Plan (as defined in Section 10(b)), and

(iii)the Company elects, prior to the Original Issuance Date, (x) not to satisfy
such Withholding Obligation by withholding shares of Common Stock from the
shares of Common Stock otherwise due, on the Original Issuance Date, to you
under this Award, (y) not to permit you to then effect a Sell to Cover under the
10b5-1 Plan (as defined in Section 10(b)), and (z) not to permit you to pay in
cash to satisfy such Withholding Obligation,

3

--------------------------------------------------------------------------------

 

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be issued to you on the Original Issuance Date and will instead be
issued to you on the first business day when you are not prohibited from selling
shares of Common Stock on an established stock exchange or stock market, but in
no event later than December 31 of the calendar year in which the Original
Issuance Date occurs (that is, the last day of your taxable year in which the
Original Issuance Date occurs), or, if and only if permitted in a manner that
complies with Treasury Regulations Section 1.409A-1(b)(4), no later than the
date that is the 15th day of the third calendar month of the year following the
year in which the shares of Common Stock in respect of this Award are no longer
subject to a “substantial risk of forfeiture” within the meaning of Treasury
Regulations Section 1.409A-1(d).

7.Dividends. You will receive no benefit or adjustment to this Award with
respect to any cash dividend, stock dividend or other distribution except as
provided in the Plan with respect to a Capitalization Adjustment.  

8.Restrictive Legends.  The shares of Common Stock issued in respect of this
Award will be endorsed with appropriate legends, if any, as determined by the
Company.

9.Award Not a Service Contract.  Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service.  In addition, nothing in this Award will obligate the Company or
an Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.

10.Tax Withholding Obligations.

(a)On or before the time you receive a distribution of any shares of Common
Stock in respect of this Award, and at any other time as reasonably requested by
the Company in accordance with applicable tax laws, you agree to make adequate
provision for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate that arise in
connection with this Award (the “Withholding Obligation”).  You hereby
acknowledge and agree that (i) you must elect to satisfy the Withholding
Obligation in one of the methods set forth in the Tax Election and (ii) such
election is irrevocable.    

(b)If you have elected a Sell to Cover (as defined in the Tax Election) to
satisfy the Withholding Obligation, you hereby (i) acknowledge and agree that
the Withholding Obligation will be satisfied pursuant to this Section 10(b) to
the fullest extent not otherwise satisfied pursuant to the provisions of Section
10(c) and (ii) further acknowledge and agree to the following provisions:

(i)You hereby irrevocably appoint Morgan Stanley, or such other registered
broker-dealer that is a member of the Financial Industry Regulatory Authority as
the Company may select, as your agent (the “Agent”), and you authorize and
direct the Agent to:

(1)Sell on the open market at the then prevailing market price(s), on your
behalf, as soon as practicable on or after the date on which the shares of
Common

4

--------------------------------------------------------------------------------

 

Stock are delivered to you pursuant to Section 6 in connection with the vesting
of the Restricted Stock Units, the number (rounded up to the next whole number)
of shares of Common Stock sufficient to generate proceeds to cover (A) the
satisfaction of the Withholding Obligation arising from the vesting of those
Restricted Stock Units and the related issuance of shares of Common Stock to you
that is not otherwise satisfied pursuant to Section 10(c) and (B) all applicable
fees and commissions due to, or required to be collected by, the Agent with
respect thereto;

(2)Remit directly to the Company and/or any Affiliate the proceeds necessary to
satisfy the Withholding Obligation;

(3)Retain the amount required to cover all applicable fees and commissions due
to, or required to be collected by, the Agent, relating directly to the sale of
the shares of Common Stock referred to in clause (1) above; and

(4)Remit any remaining funds to you.

(ii)You acknowledge that your election to Sell to Cover and the corresponding
authorization and instruction to the Agent set forth in this Section 10(b) to
sell Common Stock to satisfy the Withholding Obligation is intended to comply
with the requirements of Rule 10b5-1(c)(1) under the Exchange Act and to be
interpreted to comply with the requirements of Rule 10b5-1(c) under the Exchange
Act (your election to Sell to Cover and the provisions of this Section 10(b),
collectively, the “10b5-1 Plan”).  You acknowledge that by making an election to
Sell to Cover, you are adopting the 10b5-1 Plan to permit you to satisfy the
Withholding Obligation.  You hereby authorize the Company and the Agent to
cooperate and communicate with one another to determine the number of shares of
Common Stock that must be sold pursuant to Section 10(b)(i) to satisfy your
obligations hereunder.

(iii)You acknowledge that the Agent is under no obligation to arrange for the
sale of Common Stock at any particular price under this 10b5-1 Plan and that the
Agent may effect sales as provided in this 10b5-1 Plan in one or more sales and
that the average price for executions resulting from bunched orders may be
assigned to your account.  You further acknowledge that you will be responsible
for all brokerage fees and other costs of sale associated with this 10b5-1 Plan,
and you agree to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale.  In addition, you acknowledge
that it may not be possible to sell shares of Common Stock as provided for in
this 10b5-1 Plan due to (i) a legal or contractual restriction applicable to you
or the Agent, (ii) a market disruption, (iii) a sale effected pursuant to this
10b5-1 Plan that would not comply (or in the reasonable opinion of the Agent’s
counsel is likely not to comply) with the Securities Act, (iv) the Company’s
determination that sales may not be effected under this 10b5-1 Plan or (v) rules
governing order execution priority on the national exchange where the Common
Stock may be traded.  In the event of the Agent’s inability to sell shares of
Common Stock, you will continue to be responsible for the timely payment to the
Company of all federal, state, local and foreign taxes that are required by
applicable laws and regulations to be withheld, including but not limited to
those amounts specified in Section 10(b)(i)(1) above.

(iv)You acknowledge that regardless of any other term or condition of this
10b5-1 Plan, the Agent will not be liable to you for (A) special, indirect,
punitive, exemplary,

5

--------------------------------------------------------------------------------

 

or consequential damages, or incidental losses or damages of any kind, or
(B) any failure to perform or for any delay in performance that results from a
cause or circumstance that is beyond its reasonable control.

(v)You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this 10b5-1 Plan.  The Agent is a third-party
beneficiary of this Section 10(b) and the terms of this 10b5-1 Plan.

(vi)Your election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable.  Effective as of the date of the Tax Election, you will have
elected to Sell to Cover and to enter into this 10b5-1 Plan, and you acknowledge
that you may not change this election at any time in the future.  This 10b5-1
Plan will terminate not later than the date on which the Withholding Obligation
arising from the vesting of your Restricted Stock Units and the related issuance
of shares of Common Stock has been satisfied.

(c)Alternatively, or in addition to or in combination with the method set forth
in the Tax Election that you elected to satisfy the Withholding Obligation, you
authorize the Company, at its discretion, to satisfy the Withholding Obligation
by the following means (or by a combination of the following means):

(i)Requiring you to pay to the Company any portion of the Withholding Obligation
in cash;

(ii)Withholding from any compensation otherwise payable to you by the Company or
an Affiliate; and/or

(iii)Withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with this Award with a Fair Market
Value (measured as of the date the shares of Common Stock are issued to you
pursuant to Section 6) equal to the amount of the Withholding Obligation;
provided, however, that the number of such shares of Common Stock so withheld
will not exceed the maximum amount of tax required to be withheld by law (or
such other amount as may be permitted while still avoiding classification of
this Award as a liability for financial accounting purposes).

(d)Unless the Withholding Obligation of the Company and/or any Affiliate are
satisfied, the Company will have no obligation to issue to you any Common Stock.

(e)In the event the Withholding Obligation of the Company and/or any Affiliate
arises prior to the issuance to you of Common Stock or it is determined after
the issuance of Common Stock to you that the amount of such Withholding
Obligation was greater than the amount withheld by the Company or Affiliate, you
agree to indemnify and hold the Company and Affiliate harmless from any failure
by the Company or Affiliate to withhold the proper amount.

11.Tax Consequences.  The Company has no duty or obligation to minimize the tax
consequences to you of this Award and will not be liable to you for any adverse
tax consequences to you arising in connection with this Award.  You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by

6

--------------------------------------------------------------------------------

 

accepting this Award, you have agreed that you have done so or knowingly and
voluntarily declined to do so.

12.Notices.  Any notices provided for in this Agreement or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.  The Company may, in its
sole discretion, decide to deliver any documents related to this Award or
participation in the Plan by electronic means or to request your consent to
participate in the Plan by electronic means.  By accepting this Award, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

13.Governing Plan Document.  This Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of this Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  Except
as otherwise expressly provided in the Grant Notice or this Agreement, in the
event of any conflict between the terms in the Grant Notice or this Agreement
and the terms of the Plan, the terms of the Plan will control.  In addition,
this Award (and any shares issued under this Award) is subject to recoupment in
accordance with the Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

14.Other Documents.  You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares of Common Stock only during certain “window” periods in effect from
time to time and the Company’s insider trading policy.

15.Effect on Other Employee Benefit Plans.  The value of this Award will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides.  The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

16.Stockholder Rights. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares of Common Stock to be
issued pursuant to this Award until such shares are issued to you.  Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company.  Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company, any Affiliate or any other
person.

17.Severability.  If any part of this Agreement or the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid.  Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if

7

--------------------------------------------------------------------------------

 

possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

18.Unsecured Obligation.  This Award is unfunded, and as a holder of vested
Restricted Stock Units, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares of
Common Stock or other property pursuant to this Agreement.

19.Compliance with Section 409A.  Notwithstanding anything to the contrary under
the terms of this Award:

(a)If any benefit provided under this Award is subject to Section 409A of the
Code and the regulations and other guidance thereunder or any state law of
similar effect (“Section 409A”), and such benefit otherwise is payable in
connection with your termination of employment with the Company, then such
benefit will not be payable unless such termination constitutes a “separation
from service” (as such term is defined in Treasury Regulations Section
1.409A-1(h) without regard to any alternative definition thereunder)
(“Separation from Service”).

(b)It is intended that (i) each installment of any benefit payable under this
Award be regarded as a separate “payment” for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(i), and (ii) all payments of any such benefits satisfy,
to the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulations Sections 1.409A-1(b)(4) and
1.409A-1(b)(9).  However, if the Company determines that any benefit payable
under this Award constitutes “deferred compensation” under Section 409A and you
are a “specified employee” (as such term is defined in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your Separation from Service, then, solely to the
extent necessary to avoid the imposition of the adverse personal tax
consequences under Section 409A, (x) the commencement of such benefit payments
will be delayed until the earlier of (1) the date that is six months and one day
after such Separation from Service and (2) the date of your death (such
applicable date, the “Delayed Initial Payment Date”), and (y) the Company will
(1) pay you a lump sum amount equal to the sum of any benefit payments that you
otherwise would have received through the Delayed Initial Payment Date if the
commencement of such benefit payments had not been delayed pursuant to this
paragraph and (2) commence paying the balance, if any, of such benefit in
accordance with the applicable payment schedule set forth under the terms of
this Award.  

20.Miscellaneous.

(a)The rights and obligations of the Company under this Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Award.

(c)You acknowledge and agree that you have reviewed this Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting this Award, and fully understand all provisions of this Award.

8

--------------------------------------------------------------------------------

 

(d)This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

***

This Restricted Stock Unit Award Agreement will be deemed to be accepted by you
upon your acceptance of the Restricted Stock Unit Award Grant Notice to which it
is attached.

 

 

9